SCHOTT, Judge.
This is an appeal from a dismissal of plaintiff’s Possessory Action and is before us on the Court’s own motion to dismiss the appeal because i of a juriscjictional deficiency. The following dates Áre pertinent:
Judgment signed by trial court July 13, 1973 .
Nptice of Judgment to parties, July 16, 1973 ■
Motion for Appeal and Appeal Bond •filed October 12, 1973
Under the provisions of LSA-C. C.P. Art. 3662 the delay for taking a de-volutive appeal from a judgment in a pos-sessory actión is 30 days of the applicable date provided in LSA-C.C.P. Art. 2087. Siracusa v. Kramer, 271 So.2d 546 (La.App. 1st Cir.1972), writ denied, 273 So.2d 843. Hence, plaintiffs took their appeal too late for the jurisdiction of this Court to attach to the proceedings. The appeal is therefore dismissed.
Appeal dismissed.
REDMANN, J., concurs with opinion.